DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 August 2022 has been entered.

Response to Amendment
3.	Applicants’ amendment of claims 1 and 16 in the reply filed on 03 August 2022 is acknowledged.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1, 9, 16, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
a. Regarding each of independent claims 1 and 16, recently added recitation “and composite-curved section consists solely of a single curved portion” was not disclosed in the specification as originally filed. MPEP 2111.03 teaches transitional phrase “consisting of” is a closed term. Paragraph [0037] of the PG Pub of the instant application teaches “In this embodiment, the composite-curved section 54 comprises a single curved portion 58” (emphasis added). MPEP 2111.03 teaches transitional phrase “comprising” is an open-ended term. In other words, the specification of the instant application does not use a closed term (e.g., “consist solely”) to describe composite-curved section 54, but an open-ended term (e.g., “comprises”). Notice, the term “composite” is generally defined as “made up of various parts or elements”; “a thing made up of several parts or elements”; etc. In other words, based on the definition of the term “composite”, composite-curved section 54 can’t “consist solely” of a single curved portion.
Because of the procedure outlined in M.P.E.P. 2163.06 for interpreting the claims, it is noted that other art may be applicable under 35 U.S.C. 102 or 35 U.S.C. 103(a) once the aforementioned problem is corrected.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 9, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dalla Pria et al. (US PG Pub No. 2010/0234965 A1).
Regarding independent claim 1 and independent claim 16, and referring to Figures 1 and 2 (annotated Figure 2 is shown below), Dalla Pria et al. ‘965 disclose a liner (10) adapted for insertion into an acetabular shell (12) for use in hip arthroplasty, the liner comprising:
a concave inner surface (40) adapted to engage a femoral head;
an outer surface (19) adapted to engage the acetabular shell; 
a rim (43) extending between the inner surface and the outer surface,
wherein the outer surface includes a locking section extending from the rim, a composite-curved section extending from the locking section at a first transition point, and a dome section extending from the composite-curved section, wherein at the first transition point, the composite-curved section is tangential to the locking section.
Regarding newly-added recitation “wherein composite-curved section consist solely of a single curved portion”:
a. The term “composite” is generally defined as “made up of various parts or elements”, “a thing made up of several parts or elements”, etc. Therefore, “composite-curved section consist solely of a single curved portion” is contradictory to the definition of “composite”.
b. The specification of the instant application indicates - “In this embodiment, the composite-curved section 54 comprises a single curved portion 58. In other words, there is not a straight-line tangential section as described in the embodiment of FIGS. 1-6 above”. In other words, the term “single” in “a single curved portion” does not refer to the lack of two or more curved portions, but to the lack of “a straight-line tangential section as described in the embodiment of FIGS. 1-6” (as indicated in the specification of the instant application).
c. Paragraph [0043] of Dalla Pria et al. ‘965 describes external surface 19 as “formed by a semi-spherical cap part 34”, therefore consisting solely of a single curved portion. Additionally, see below for annotated Figure 2 of Dalla Pria et al. ‘965, showing the composite-curved section as “consist solely of a single curved portion”.
d. The particular metes and bounds of each of the “a locking section”, “a composite-curved section”, and “a dome section” are not defined in the claim language, and therefore each of the “a locking section”, “a composite-curved section”, and “a dome section” could be arbitrarily assigned. Annotated Figure 2, shown below, shows “wherein composite-curved section consist solely of a single curved portion” (i.e., there is not a straight-line tangential section, as indicated in the specification of the instant application, but a single curved portion).

    PNG
    media_image1.png
    228
    623
    media_image1.png
    Greyscale

Dalla Pria et al. ‘965 discloses the invention as claimed, except for particularly disclosing wherein the rim, inner surface, and outer surface are all a singular piece with no modularity.
Paragraph [0028] of the PG Pub of the instant application states “In this embodiment, the bearing surface 12, outer surface 14, and rim 18 are all made of a singular piece. In other embodiments, these pieces may be modular and locked together” (emphasis added). Therefore, Applicant’s own admission establishes the structural features of the liner will work the same (or equally) either as “a singular piece with no modularity” or as having modularity. A person having ordinary skill in the art will be left with the choice of constructing the liner of Dalla Pria et al. ‘965 wherein the rim, inner surface, and outer surface are all a singular piece with no modularity, since constructing a formerly piece with modularity to a “singular piece with no modularity” involves only routine skill in the art. Such modification will simplify the manufacturing of the liner.
Further, looking to Applicant’s specification, there is no criticality in “wherein the rim, inner surface, and outer surface are all a singular piece with no modularity”. At the time of the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have modified the liner of Dalla Pria et al. ‘965 “wherein the rim, inner surface, and outer surface are all a singular piece with no modularity” because Applicant has not disclosed that “wherein the rim, inner surface, and outer surface are all a singular piece with no modularity” provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with a piece with modularity (as noted in Applicant’s paragraph [0028]), because it would have equally permitted eliminating or reducing the occurrence of a cross-locked taper junction between the liner and the acetabular shell.  
Regarding claim 9 and claim 17, as shown in annotated Figure 2 (above), wherein the dome section extends from the composite-curved section at a transition point and the composite-curved section is tangential to the dome section at the transition point (or “the dome section extending tangentially from the composite-curved section”).

Response to Arguments
9.	Applicant's arguments filed 03 August 2022 have been fully considered but they are not persuasive. 
	The Applicant argues Dalla Pria et al. ‘965 do not disclose “composite-curved portion consists solely of a single curved portion”. The Examiner respectfully disagrees.
	a. Recently added recitation “and composite-curved section consists solely of a single curved portion” was not disclosed in the specification as originally filed. See 112 1st paragraph rejection above.
	b. The term “composite” is generally defined as “made up of various parts or elements”, “a thing made up of several parts or elements”, etc. Therefore, “composite-curved section consist solely of a single curved portion” is contradictory to the definition of “composite”.
	c. The specification of the instant application indicates - “In this embodiment, the composite-curved section 54 comprises a single curved portion 58. In other words, there is not a straight-line tangential section as described in the embodiment of FIGS. 1-6 above”. In other words, the term “single” in “a single curved portion” does not refer to the lack of two or more curved portions, but to the lack of “a straight-line tangential section as described in the embodiment of FIGS. 1-6” (as indicated in the specification of the instant application).
	d. Paragraph [0043] of Dalla Pria et al. ‘965 describes external surface 19 as “formed by a semi-spherical cap part 34”, therefore consisting solely of a single curved portion. Additionally, see below for annotated Figure 2 of Dalla Pria et al. ‘965, showing the composite-curved section as “consist solely of a single curved portion”.
	e. The particular metes and bounds of each of the “a locking section”, “a composite-curved section”, and “a dome section” are not defined in the claim language, and therefore each of the “a locking section”, “a composite-curved section”, and “a dome section” could be arbitrarily assigned. Annotated Figure 2, shown below, shows “wherein composite-curved section consist solely of a single curved portion” (i.e., there is not a straight-line tangential section, as indicated in the specification of the instant application, but a single curved portion).

    PNG
    media_image1.png
    228
    623
    media_image1.png
    Greyscale


Conclusion
10.	All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/             Primary Examiner, Art Unit 3774